Name: 88/97/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Liguria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  farming systems
 Date Published: 1988-03-03

 Avis juridique important|31988D009788/97/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Liguria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 057 , 03/03/1988 P. 0028 - 0028*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Liguria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/97/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas on 7 September 1987 the Italian Government forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, Decision No 59 of the region of Liguria of 29 July 1987 adopting provisions for implementing Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the Community financial contribution to the special setting-up aids for young farmers provided for in Article 12 of the Ligurian Decision may be granted only in those cases which satisfy the criteria of Article 7 (1) of Regulation (EEC) No 797/85; whereas, consequently, only the aids granted to young farmers with a diploma as referred to in Article 5 (1) of the said Decision or who have completed a course as referred to in the third indent of Article 24 (2) of the Decision may be reimbursed under Article 7 of the Regulation; Whereas the additional investment aids for young farmers referred to in Article 12 of the Ligurian Decision must, if granted to young farmers who do not possess the occupational qualification required under Article 7 (1) of Regulation (EEC) No 797/85, satisfy the conditions of Article 8 (1) of the Regulation; Whereas, under Article 6 (4) of Regulation (EEC) No 797/85, the maximum number of dairy cows and the maximum number of pig places in respect of which an investment may be made on a group-operated holding are obtained by multiplying the ceilings laid down in Article 3 (3) and (4) of that Regulation by the number of member holdings only where the holding has been formed as a result of a complete merger; whereas, consequently, Article 10 (5) of the regional Decision must satisfy these conditions; Whereas, subject to the above remarks, the provisions laid down in the Ligurian Decision satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 59 of the Region of Liguria of 29 July 1987 adopting provisions for implementing Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures satisfies the conditions governing a Community financial contribution to the common measure provided for in Article 1 of that Regulation, subject to the condition that the aids for group-operated holdings are granted within the limits laid down in Article 6 (4) of the Regulation. 2. The Community financial contribution to the aids for young farmers, as provided for in Article 12 of the Regional Decision shall be limited to young farmers who possess a diploma as referred to in Article 5 (1) of the Regional Decision or who have completed a course as referred to in the third indent of Article 24 (2) of the said Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.